Citation Nr: 0634679	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to March 
2002 and from March 2003 to December 2003.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran in his November 2002 notice of disagreement 
limited the issues on appeal to the initial ratings for the 
right knee disorder and generalized anxiety disorder.  
38 C.F.R. §§ 20. 200, 20.201 (2006).  

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's claims in November 2003 and March 2006.  The 
actions ordered in the March 2006 remand have not been 
completed.  In Stegall v. West, 11  Vet. App. 268 (1998) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

The issue of a higher initial rating for the right knee 
disorder is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's symptoms of generalized anxiety are controlled 
by medication and his generalized anxiety disorder has been 
considered to be in remission.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 4.126, Diagnostic Code 9400 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

This appeal arises from the original grant of service 
connection for a generalized anxiety disorder and the initial 
rating assigned.  When the veteran submitted his original 
claim for service connection the April 2002 letter which 
notified the veteran of the provisions of VCAA did not 
address the rating criteria or the criteria for assignment of 
an effective date.  During the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  The veteran 
was not adequately notified of the type of evidence necessary 
to establish a disability rating or effective date for any 
increase at the time he submitted his original claim.  

When the veteran submitted his notice of disagreement with 
the initial evaluation assigned a statement of the case was 
issued to the veteran which included the appropriate rating 
criteria.  The Board has considered whether his claim for an 
initial evaluation should be remanded a third time to notify 
the veteran of the criteria for assignment of a effective 
date as required by Dingess/Hartman and readjudication of his 
claim.  

After reviewing the claims folder, the Board has decided that 
there would be no benefit to the veteran in further delaying 
a decision.  The veteran has been afforded VA examinations in 
May 2002 and March 2006 to determine the current severity of 
his generalized anxiety disorder.  Both examinations have 
noted it is in remission.  Although the veteran has asserted 
he has increased symptoms he has consistently stated they are 
controlled by medication.  When he was examined in March 2003 
for deployment to Iraq he was found fit for duty and his 
generalized anxiety was again noted to be in remission with 
medication.  The veteran has not reported receiving any group 
or individual therapy only continuing medication.  For that 
reason the Board has concluded there are no relevant records 
which have not been obtained.  The RO sent the veteran a 
letter in February 2003 informing him his videoconference 
before a Veterans Law Judge was scheduled for March 27, 2003.  
A handwritten notation on the letter indicates the veteran 
failed to report for the hearing.  The veteran's DD 214 for 
the period indicates he reentered active duty on March 12, 
2003.  The Board reviewed the claims folder and found no 
request by the veteran to either reschedule the hearing or a 
request for another hearing.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
is harmless error.  See also, Valiao v. Principi, 17 Vet. 
App. 229 (2003).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).  

Disability due to generalized anxiety disorder is rated under 
the following criteria found at 38 C.F.R. § 4.126, Diagnostic 
Code 9400 (2006).  

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is rated as 
30 percent disabling.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication is 
rated as 10 percent disabling.  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication is 
assigned a zero percent rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The veteran was separated 
from the U.S. Marine Corps in March 2002.  A VA mental status 
evaluation was conducted in May 2002.  At that time the 
veteran reporting having increasing symptoms of anxiety while 
serving in the Marines.  He felt tense and nervous and began 
to have physical symptoms such as hives.  In about the year 
2000 he saw a psychologist and was told he had a generalized 
anxiety disorder.  Paxil was prescribed.  It worked 
remarkably well and almost immediately improved his symptoms.  
The degree of improvement was not maintained and his 
medication dosage was titrated.  The medication controlled 
his anxiety symptoms.  It improved his mood, and he became 
more comfortable socially.  He had psychiatric treatment 
strictly on an outpatient basis and had never required 
hospitalization.  It had not affected his ability to carry 
out his duties.  His symptoms had been in remission of a 
period of one year with his use of medication.  He had never 
lost time from work due to his psychiatric disorder.  He had 
not initiated ongoing psychiatric treatment since his 
separation from the service.  

The veteran in a May 2004 statement contended he had 
increasing anxiety.  He said he was unable to describe it in 
detail, but was only stable due to his medication.  He listed 
numerous stressful events which had occurred since his 
separation from the service, the death of his daughter, 
subsequent divorce and service in Iraq.  

Based on the statement of the veteran that his symptoms of 
anxiety had increased and additional VA examination was 
conducted in March 2006.  The veteran told a VA examiner in 
March 2006 that his anxiety had increased due to many 
different stressors.  His daughter had died in December 2002 
and he had been deployed and sent to Iraq.  After he returned 
from Iraq his wife divorced him.  The veteran said he 
sometimes felt stressed out and anxious.  He had crying 
spells after the death of his daughter.  For about three 
weeks after his divorce he was sad, but since that time he 
had not had any extended periods of sadness.  He was able to 
fall asleep quickly and stayed asleep.  He enjoyed going to 
the gym and found it reduced his anxiety.  He described his 
appetite and concentration as good.  One to two times a week 
at work when he perceived a threat he would start to sweat, 
have heart palpitations, shortness of breath, feel chills and 
his fingers and hands would go numb.  After his return from 
Iraq the veteran worked as a state correctional officer for 
two years.  At the time of the examination he had been with 
the Harris County Sheriff's Department for one month and was 
on the waiting list to become a sheriff.  He had not lost any 
time from work due to anxiety.  He had not had any problems 
getting along with people at work.  He and his former spouse 
had reconciled and were living together.  

After conducting a mental status examination the VA 
psychologist diagnosed generalized anxiety disorder in 
remission on medication.  A Global Assessment of Functioning 
score of 85 was assigned.  In his summary the examiner stated 
there was no social or occupational impairment given the 
veteran's anxiety.  

A higher rating of 30 percent requires occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupations tasks.  The veteran has consistently 
reported that his anxiety has not affected his work, either 
in service or as a civilian.  There has been no evidence or 
depressed mood, other than a short period of sadness 
following his divorce.  Though the veteran reports feeling 
anxiety, he has stated it did not affect his performance on 
the job.  There has been no diagnosis of panic attacks, 
although the veteran reports episodes of sweating, chills and 
palpitations.  Testing of memory on May 2002 and March 2006 
found no deficits in either long term, recent or immediate 
recall.  

The evidence does not demonstrate the veteran has any 
decrease in work efficiency or any period of inability to 
perform occupational tasks due to his service-connected 
anxiety.  The evidence demonstrates only that his symptoms 
are controlled with medication which is commensurate with the 
10 percent rating currently assigned.  There is nothing in 
the record which indicates there have been periods of 
variation in the severity of the veteran's anxiety disorder.  
There is no basis for assigning a staged rating.  


ORDER

A initial rating in excess of 10 percent for generalized 
anxiety disorder is denied.  


REMAND

The veteran informed VA in May 2004 that during the rating 
period he had been reactivated and deployed with the Marines 
to Iraq in support of Operation Iraqi Freedom.  During his 
deployment he had increasing pain in the right knee which 
necessitated additional surgery on the right knee.  Surgery 
was performed on the right knee in November 2003.  In the 
prior remand in March 2006, the Board ordered VA to obtain 
all the veteran's service medical records.  The claims folder 
does not contain the veteran's service medical records for 
the period of his reactivation from March 2003 to December 
2003.  These records are of great probative value since they 
should contain records of the surgery performed on the right 
knee.  As the veteran is seeking a higher initial rating for 
his right knee disorder any variations in the severity of the 
right knee disorder during the rating period must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
claim must be remanded again to obtain the veteran's service 
medical records from his active duty from March 2003 to 
December 2003.  

As was explained above during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  The veteran 
was not adequately notified of the type of evidence necessary 
to establish a disability rating or effective date for any 
increase.  The claim must be remanded to allow VA to notify 
the veteran as ordered by the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him from March 2002 to March 
2003 and since December 2003 for his 
right knee disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA should request the veteran's 
service medical records for the period 
from March 2003 to December 2003 from 
official sources.  A specific request 
should be made for any clinical records 
of surgical procedures performed on the 
right knee in October and November 2003.  
(The Board is aware the Appeals 
Management Center made two requests to 
Camp Lejeune for records.  Unfortunately, 
no follow up request was made to VARMC, 
P. O. Box 150950, St. Louis, Missouri 
63115-8950 as the January 2005 letter 
from the Naval Hospital at Camp Lejeune 
instructed.)  

3.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for a right knee disorder as required by 
Dingess/Hartman.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


